Citation Nr: 0739277	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  02-09 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date prior to February 24, 1999, 
for a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran retired from the United States Air Force in June 
1979 with more than 20 years of active service.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

In December 2002, the Board remanded this case for additional 
development, and the case was then returned for further 
appellate review.  In July 2003, the Board denied the 
veteran's claim for an earlier effective date for TDIU.  This 
decision was appealed to the United States Court of Appeals 
for Veterans Claims (CAVC).  In November 2003, the veteran 
and VA filed a Joint Motion for Remand so that VA could 
address whether the duty to notify had been satisfied.  In 
November 2003, the Court vacated the July 2003 Board decision 
and remanded the case to the Board for further development.  
In February 2004, the Board remanded the veteran's claim in 
order to ensure compliance with the November 2003 Court 
Order.  This claim was subsequently returned to the Board for 
readjudication.  

In April 2005, the Board denied the veteran's requested 
earlier effective date for TDIU.  This decision was appealed 
to the CAVC.  In May 2006, the veteran and VA filed a Joint 
Motion for Remand so that VA could provide sufficient reasons 
and bases for determining that the veteran's February 1999 
correspondence was an informal claim to reopen his claim for 
TDIU instead of a notice of disagreement associated with the 
RO's December 1998 denial of the TDIU claim.  In May 2006, 
the Court vacated the April 2005 Board decision and remanded 
the case to the Board for further development.  


FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate the claim decided herein, explained who was 
responsible for submitting such evidence, and obtained and 
fully developed all evidence necessary for an equitable 
disposition of this claim.

2.  The communication received from the veteran on February 
24, 1999, was an informal request to reopen his TDIU claim.  
It was not a notice of disagreement with the December 1998 
rating decision that denied TDIU.  The veteran's 
unemployability prior to February 24, 1998, is not factually 
ascertainable.  


CONCLUSION OF LAW

The criteria for an effective date earlier than February 24, 
1999, for TDIU have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

The basic VCAA notice requirements in this appeal have been 
satisfied by virtue of a letter sent to the veteran in March 
2004.  This letter advised the veteran of the information 
necessary to substantiate his claim and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  This letter also effectively told the claimant 
to provide any relevant evidence in his possession, as he was 
told to submit any additional evidence necessary to support 
his claim or information describing this evidence.  See 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

The appellant was informed that the effective date for 
payment purposes would be determined based on when VA 
received the claim and when the evidence that establishes the 
basis for the disability rating was submitted.  Furthermore, 
the March 2004 letter also informed the veteran how an 
effective date is assigned.  See 38 C.F.R. § 3.400 (b)(2).  

The Board notes that VCAA notice was not provided before the 
initial unfavorable agency of original jurisdiction decision 
on the veteran's claim for benefits.  See Pelegrini II, 
supra.  However, the appellant was subsequently provided with 
content-complying notice and proper VA process, as discussed 
above.  The information and evidence received after the 
initial adjudication was afforded proper subsequent VA 
process, as was evidence received after issuance of the 
development letter.  Furthermore, because the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim, any defect with respect to 
the timing of the notice is nonprejudicial. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
claim, including all prior RO, Board, and Court decisions; 
all relevant statements from the veteran and his 
representative; and all relevant medical evidence.  There are 
no identified, outstanding records requiring further 
development.  Therefore, the duties to notify and assist 
having been met, the Board turns to the analysis of the 
veteran's claim on the merits.

Analysis

On September 14, 1998, the RO received a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability.  On this form, the veteran noted that he had 
last worked in 1982, but that he had to leave the job because 
he could not stand for long periods of time due to pain in 
his legs.  The veteran's TDIU claim was denied in December 
1998.  This rating decision also denied a disability rating 
in excess of 30 percent for post-traumatic stress disorder 
(PTSD).  The veteran was notified of this decision and of his 
appellate rights by letter in December 1998.  

On February 24, 1999, the RO received a letter from the 
veteran stating that "I would like an increase on my post 
traumatic stress based on my inability to work because of 
such symptoms as anxiety, panic attacks, sleep impairments, 
memory loss- forgetting directions, difficulty in maintaining 
social relations, chest pain, and now severe heart leakage."

In September 1999, the veteran's representative submitted 
another VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability.  The accompanying 
letter stated the following:   

This letter contains two claims on behalf of 
the veteran.  First, the veteran is claiming 
individual unemployment due to his service-
connected conditions in accordance with 
38 C.F.R. 4.16.  Second, the veteran is 
seeking an increased schedular rating for 
each of his service-connected conditions.  
The basis of this claim is that each of 
these conditions has become more severe.

In a March 2000 rating decision, the veteran's disability 
rating for PTSD was increased to 50 percent, effective 
February 24, 1999.  In May 2001, the veteran's TDIU claim was 
denied.  Later that month, he filed a notice of disagreement.  
In a June 2001 rating decision, the veteran's TDIU claim was 
granted.  The effective date of February 24, 1999, was 
assigned because this was the date on which the veteran 
satisfied the schedular TDIU criteria of 38 C.F.R. § § 4.16.  

In September 2001, the veteran filed a formal notice of 
disagreement for the effective date assigned for the TDIU.  
An appeal was perfected on this issue.  In July 2003, the 
Board denied the effective date claim, as it determined that 
the veteran's entitlement to the TDIU arose on February 24, 
1999, the date on which his disability rating satisfied the 
schedular requirements of 38 C.F.R. § 4.16.  

In a November 2003 Order, the CAVC vacated the July 2003 
Board denial and remanded the claim so that the duty to 
notify could be satisfied.  In April 2005, after further 
development, the Board again denied the veteran's claim 
because it was determined that the veteran did not satisfy 
the schedular requirements for TDIU until February 24, 1999, 
and because it was not factually ascertainable that the 
veteran was unemployable before the current effective date.  

In a May 2006 Order, the CAVC remanded the veteran's claim so 
that the Board could comply with the instructions of the May 
2006 joint motion for remand.  According to the May 2006 
joint motion for remand, the Board failed to provide 
sufficient reasons and bases for determining that the 
veteran's February 1999 correspondence was an informal claim 
to reopen his claim for TDIU, rather than a notice of 
disagreement associated with the Regional Office's December 
1998 denial of the TDIU claim.  

A claimant has one year from notification of an RO decision 
to initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 
20.201, 20.202, and 20.302(a) (2007).   A notice of 
disagreement must express dissatisfaction or disagreement 
with a denial of a claim and a desire to contest the result.  
38 C.F.R. § 20.201.  Although any communication from the 
claimant will be liberally construed, it still must be 
expressed in terms that can reasonably be construed as 
disagreement with a denial and desire for appellate review.  
Id.  

Given these criteria, and liberally construing the letter at 
issue, the Board believes that the February 1999 
communication from the veteran constitutes an informal claim 
for TDIU, not a notice of disagreement with the December 1998 
rating decision.  The Board notes that the veteran's February 
1999 letter does not expressly mention the December 1998 
rating decision.  Nor does the veteran implicitly register 
his disagreement with the December 1998 decision by 
discussing the reasons listed for the denial, and he does not 
otherwise indicate a desire to contest a past denial of his 
claim.   

Furthermore, the September 1999 formal claim makes no 
reference to the December 1998 denial and, in this claim, the 
veteran does not even implicitly suggest that his TDIU claim 
was wrongly denied in the past.  Furthermore, the TDIU claim 
was accompanied by increased ratings requests for the 
veteran's service-connected disabilities.  The letter states 
that each of the veteran's service-connected conditions had 
become more severe.  This statement strongly indicates that 
the veteran was claiming his employability status had 
recently changed due to his increasingly severe service-
connected disabilities.  The Board therefore concludes that, 
even when construed liberally, the February 1999 and 
September 1999 statements were properly characterized as new 
claims rather than as notices of disagreement with an earlier 
decision.

Having determined that the veteran's claim originated with 
the February 1999 informal claim, the Board will again 
address whether the February 24, 1999, effective date was 
appropriate.  To this end, the Board notes that the effective 
date of an award of increased disability compensation is the 
earliest date that it is factually ascertainable that an 
increase in disability had occurred, if a claim is received 
within one year thereof.  Otherwise, it is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400(o)(1) (2007).  A TDIU claim is a claim for increased 
compensation, and the effective date rules for increased 
compensation apply to a TDIU claim.  See Hurd v. West, 13 I. 
App. 449 (2000).  

Turning to the TDIU criteria themselves, VA will grant a 
total rating for compensation purposes based on 
unemployability when the evidence shows that the veteran is 
precluded, by reason of service-connected disabilities, from 
obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable 
regulations, benefits based on individual unemployability are 
granted only when it is established that the service-
connected disabilities are so severe, standing alone, as to 
prevent the retaining of gainful employment.  Under 38 C.F.R. 
§ 4.16, if there is only one such disability, it must be 
rated at least 60 percent disabling to qualify for benefits 
based on individual unemployability.  If there are two or 
more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disability of one or both 
lower extremities, including the bilateral factor, if 
applicable, (2) disabilities resulting from common etiology 
or a single accident, (3) disabilities affecting a single 
body system, e.g. orthopedic, digestive, respiratory, 
cardiovascular- renal, neuropsychiatric, (4) multiple 
injuries incurred in action, or (5) multiple disabilities 
incurred as a prisoner of war. 38 C.F.R. § 4.16.

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §4.16(b).  The Board does not have the authority to 
assign an extraschedular total disability rating for 
compensation purposes based on individual unemployability in 
the first instance.  Bowling v. Principi, 15 Vet. App. 1 
(2001).  In determining whether unemployability exists, 
consideration may be given to the veteran's level of 
education, special training, and previous work experience, 
but it may not be given to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

The veteran's PTSD rating was increased from 30 percent to 50 
percent, effective February 24, 1999.  At this time, the 
veteran also had a 10 percent rating for a shrapnel wound to 
the right knee and another 10 percent rating for a shrapnel 
wound of the upper back.  These three disabilities were 
considered a single disability, as they were incurred in 
action, and were assigned a single disability rating of 60 
percent.  See 38 C.F.R. § 4.25.  Because the single 
disability rating of 60 percent satisfied the criteria of 
38 C.F.R. § 4.16, the veteran was deemed to have satisfied 
the schedular criteria for a TDIU.  The RO further determined 
that the severity of the veteran's service-connected 
disabilities combined with his education level and vocational 
experience rendered him unemployable.  Thus, TDIU was 
granted. 

As stated above, if it is not factually ascertainable that 
the veteran's disability increased in severity within one 
year prior to VA's receipt of the claim, the effective date 
will be the latter of the date of the receipt of the claim or 
the date on which entitlement arose.  In the case at hand, 
the claim was received and entitlement arose on the same 
date: February 24, 1999.  Barring a factual determination 
that the veteran became unemployable within one year prior to 
this date, the veteran will be awarded an effective date of 
February 24, 1999.  Therefore, the Board will now discuss 
whether it is factually ascertainable that the veteran's 
disabilities increased in severity within the year prior to 
the receipt of his claim.

For the period from February 24, 1998, to February 24, 1999, 
the veteran was service connected for PTSD at a 30 percent 
rating, for a right knee shrapnel wound at a 10 percent 
rating, and an upper back shrapnel wound at a 10 percent 
rating.  He also had noncompensable disability ratings for a 
fourth finger fracture with limited range of motion of middle 
phalangeal joint of the left hand and tinea corporis of the 
buttocks.  A VA joints examination report noted slight 
limitation of right shoulder abduction and forward flexion, 
and the veteran was unable to approximate his hands held high 
over his head.

With respect to the veteran's PTSD, the October 1998 VA 
examination report notes that the veteran's depressive 
pattern and irritability were among the characteristics of 
his presentation that made it difficult for him to 
consistently meet the needs of being employed for periods of 
time that would be acceptable.  The veteran was assigned a 
Global Assessment of Functioning (GAF) score of 55, which 
represents moderate symptoms, with moderate difficulty in 
social and occupational functioning.  While it acknowledges 
that the veteran's PTSD has presented him with difficulties 
in maintaining employment, this report does not support the 
veteran's contention that he was unemployable during this 
period.  

The Board additionally notes that the veteran has stated that 
he has not worked since shortly after his separation from 
service.  He has not, however, provided the appropriate 
consent forms to allow VA to verify his periods of 
unemployment, nor has he otherwise supported a contention of 
unemployability from the period between February 24, 1998, 
and February 24, 1999.  Furthermore, the Board notes that the 
veteran cited pain in his legs, a disability which is not 
service connected, as the reason he had to leave his last 
job.  Therefore, in the absence of evidence of earlier 
unemployability, an earlier TDIU effective date must be 
denied.  


ORDER

Entitlement to an effective date prior to February 24, 1999, 
for a TDIU is denied.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


